On Re-hearing.
Per Curiam.
— In view of the showing that the defendant had no title to the lands he promised to exchange, the requirement of the supplemental decree that the defendant by a good and sufficient warranty deed convey and assure to complainant the fee simple title to the lands, does not appear to meet the equities of the complainant, since a deed in form in fee simple with good and sufficient warranties may in fact and in law convey no title and leave only the warranties that may not be a protection to complainant. If as appears the defendant is unable to comply with his obligations of exchange the complainant should have appropriate and effective relief.
Rehearing denied.
Browne, C. J., and Taylor, Wi-iitfield, Ellis and West, J. J., concur.